Exhibit 10.3

D.R. HORTON, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

(Outside Director – Term Vesting)

                        , 200X

WHEREAS,                      (hereinafter called the “Participant”) is a
director of D.R. Horton, Inc., a Delaware corporation (hereinafter called the
“Company”);

WHEREAS, the grant of Option Rights to the Participant effective
                    , 200X (the “Date of Grant”), and the execution of a Stock
Option Agreement in the form hereof, has been duly authorized by a resolution of
the Committee duly adopted on             , 200X incorporated herein by
reference; and

WHEREAS, the option granted hereby is intended to be a non-qualified stock
option and shall not be treated as an “incentive stock option” within the
meaning of that term under Section 422 of the Code.

NOW, THEREFORE, effective as of the Date of Grant the Company hereby grants to
the Participant a non-qualified option pursuant to the Company’s 2006 Stock
Incentive Plan (the “Plan”) to purchase              shares of Common Stock at
the price of              and             /100 Dollars ($            ) per
share, and agrees to either cause certificates for any shares purchased
hereunder to be delivered to the Participant or to register the Shares in book
entry form (as determined by the Administrator) upon payment of the aggregate
Option Price in full, all subject, however, to the terms and conditions
hereinafter set forth. Capitalized terms used in this Agreement that are not
otherwise defined in this Agreement are used as defined in the Plan.

 



--------------------------------------------------------------------------------

1. (A) This option (until terminated as hereinafter provided) shall become
exercisable as follows:

 

Time Period After

Date of Grant

  

Number of Shares for

Which Option is Exercisable

 

 

 

Except as otherwise provided in paragraph 3, this option shall be exercisable
only if the Participant shall continuously remain a director of the Company from
the date hereof until this option is exercised. For the purposes of this
paragraph, leaves of absence approved by the Board for illness, disability,
military or governmental service, or other cause, shall be considered as
continuing to serve as a director of the Company. To the extent exercisable,
this option may be exercised in whole or in part from time to time.

    (B) Notwithstanding the provisions of subparagraph (A) of this paragraph 1,
this option shall be exercisable to the extent of 100% of the shares hereinabove
specified upon the occurrence of any Change in Control (as hereinafter defined)
of the Company. For purposes of this Agreement, a “Change in Control” means the
occurrence of any of the following events:

(i) A merger, consolidation or reorganization of the Company into or with
another corporation or other legal person if the stockholders of the Company,
immediately before such merger, consolidation or reorganization, do not,
immediately following such merger, consolidation or reorganization, then own
directly or indirectly, more than 50% of the combined voting power of the
then-outstanding voting securities of the corporation or other legal person
resulting from such merger, consolidation or reorganization in substantially the
same proportion as their ownership of Voting Securities (as hereinafter defined)
immediately prior to such merger, consolidation or reorganization;

 

2



--------------------------------------------------------------------------------

(ii) The Company sells all or substantially all of its assets to another
corporation or other legal person, or there is a complete liquidation or
dissolution of the Company;

(iii) There is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report), each as promulgated pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), disclosing
that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act) has become the beneficial owner (as the
term “beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of securities representing 20% or
more of the combined voting power of the then-outstanding voting securities of
the Company (“Voting Securities”) (computed in accordance with the standards for
the computation of total percentage ownership for the purposes of Schedule 13D
or Schedule 14D-1 (or any successor schedule, form or report)); or

(iv) The Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a change in control of the Company has occurred or will occur in the future
pursuant to any then-existing contract or transaction.

Notwithstanding the provisions set forth in (iii) or (iv) above, a “Change in
Control” shall not be deemed to have occurred for purposes of this Agreement
solely because (i) the Company, (ii) any Subsidiary, or (iii) any employee stock
ownership plan or any other employee benefit plan of the Company or any
Subsidiary either files or becomes obligated to file a report or a proxy
statement under or in response to Schedule 13D, Schedule 14D-1, Form 8-K or
Schedule 14A (or any successor schedule, form or report or item therein) under
the Exchange Act disclosing beneficial ownership by it of Voting Securities,
whether in excess of 20% or otherwise, or because the Company reports that a
change in control of the Company has occurred or will occur in the future by
reason of such beneficial ownership. For purposes of calculating beneficial
ownership pursuant to this subparagraph (B), any Voting Securities held by
Donald R. Horton as of the date hereof or received by Donald R. Horton in
connection with any merger involving the Company and any affiliate of the
Company shall not be included in the calculation of beneficial ownership.

 

3



--------------------------------------------------------------------------------

(C) Notwithstanding the provisions of subparagraph (A) of this paragraph 1, this
option shall be exercisable to the extent of 100% of the shares hereinabove
specified at the time the Participant ceases to be a director of the Company
upon the occurrence of the events described in subparagraph (C) of paragraph 3.

2. The Option Price shall be payable (a) in cash or by check acceptable to the
Company, (b) by transfer to the Company of Shares of previously owned Common
Stock, (c) through an irrevocable commitment by a broker to pay over such amount
from a sale of some or all of the Shares issuable under the Option, (d) by
withholding of Shares otherwise deliverable upon exercise and only issuing the
net number of Shares remaining after paying the Option Price, or (e) by any
combination of the foregoing, as permitted by the Administrator. For purposes of
(b) and (d) above, the Shares shall be valued at their then fair market value,
as determined by the Administrator.

3. This option shall terminate on the earliest of the following dates:

(A) Three months after Participant is no longer a director of the Company for
any reason except as provided in Subparagraph (B) or (C) below;

(B) Immediately upon the delivery to the Participant of notice of removal of the
Participant as a director of the Company;

(C) Two years after the death or permanent disability of the Participant if the
Participant dies or becomes permanently disabled while a director of the
Company; and

(D) Ten years from the date on which this option was granted.

Except as otherwise provided in subparagraph (C) of paragraph 1, after the
termination of the Participant’s directorship this option shall be exercisable
for the same number of shares for which it was exercisable prior to such
termination. In the event that the Participant’s directorship

 

4



--------------------------------------------------------------------------------

terminates on the same date that a Change in Control of the Company occurs, the
Change in Control will be deemed to have occurred prior to the termination of
the Participant’s directorship.

4. This option is not transferable or exercisable except as provided in
Paragraph 14 of the Plan.

5. If the Company shall be required to withhold any federal, state, local or
foreign tax in connection with the exercise of this option, it shall be a
condition to such exercise that the Participant pay or make provision
satisfactory to the Company for payment of all such taxes. To the extent
approved by the Administrator, the Participant may satisfy his tax withholding
obligations through any of the methods permitted for paying the Option Price, as
set forth in Section 2 above

6. Upon each exercise of this option, the Company as promptly as practicable
shall either mail or deliver to the Participant a stock certificate or
certificates representing the shares then purchased or shall register the Shares
in book entry form (as determined by the Administrator), and shall pay all stamp
taxes payable in connection therewith. The issuance of such shares and delivery
or book entry registration of the certificate or certificates therefor shall,
however, be subject to any delay necessary to complete (a) the listing of such
shares on any stock exchange upon which shares of the same class are then
listed, (b) such registration or qualification of such shares under any state or
federal law, rule or regulation as the Company may determine to be necessary or
advisable, and (c) the making of provision for the payment or withholding of any
taxes required to be withheld pursuant to any applicable law, in respect of the
exercise of this option or the receipt of such shares.

 

5



--------------------------------------------------------------------------------

7. By entering into this Agreement, the Participant agrees and acknowledges that
the Participant has received a copy of the Plan. This option is subject to the
Plan. The terms and provisions of the Plan, as it may be amended from time to
time in accordance with its respective terms, are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein, and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

8. Any questions concerning the interpretation of this option or the Plan, any
adjustments required to be made under the Plan, and any controversy that may
arise under the Plan or this option shall be determined by the Administrator
(including any person(s) to whom the Administrator has delegated its authority)
in its sole and absolute discretion. Such decision by the Administrator shall be
final and binding.

EXECUTED at Fort Worth, Texas this          day of                 , 200X.

 

D.R. HORTON, INC. By:       Donald R. Horton, Chairman of the Board

The undersigned Participant hereby acknowledges receipt of an executed original
of this Non-Qualified Stock Option Agreement and accepts the stock option
granted thereunder.

 

Participant Printed Name:      

 

6